Moreover, appellant's petition was successive because he had previously
                filed two post-conviction petitions for a writ of habeas corpus, and it
                constituted an abuse of the writ as he raised claims new and different
                from those raised in his previous petitions. 3 See NRS 34.810(1)(b)(2); NRS
                34.810(2). Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                pleaded ladies, appellant was required to overcome the rebuttable
                presumption of prejudice. NRS 34.800(2).
                            Appellant did not provide a good cause argument. To the
                extent that he argued that the procedural bars did not apply because he
                was challenging the constitutionality of the laws and the jurisdiction of
                the courts, appellant's argument was without merit. Appellant's claims
                challenged the validity of his judgment of conviction, and thus, the
                procedural bars do apply in this case. 4 See NRS 34.720(1); NRS 34.724(1).
                Because appellant did not demonstrate good cause, the petition was
                procedurally barred. Further, appellant failed to overcome the




                      3 Zacarias-Lopezv. State, Docket No. 44802 (Order of Affirmance,
                June 14, 2005); Zacarias-Lopez v. State, Docket No. 54427 (Order of
                Affirmance, September 10, 2010).

                      4Appellant's  claims did not implicate the jurisdiction of the courts.
                Nev. Const. art. 6, § 6; NRS 171.010. We note that the Statutes of Nevada
                contain the laws with the enacting clauses required by the constitution.
                The Nevada Revised Statutes simply reproduce those laws as classified,
                codified, and annotated by the Legislative Counsel. NRS 220.120.



SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A e
                     presumption of prejudice to the State. Therefore, we conclude that the
                     district court did not err in denying the petition, and we
                                 ORDER the judgment of the district court AFFIRMED.




                                                                                         J.
                     Pickering                                   Saitta


                     cc:   Hon. Jessie Elizabeth Walsh, District Judge
                           Elder Zacarias-Lopez
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                                 3
(0) L941P    GlikP